DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching unit” in claims 29, 33, and 34.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the term “switching unit” is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, as described on page 3, lines 15-17, page 17, lines 23-26; and Fig.3), i.e, the switching unit (for example, switching unit 340a) comprises a first switch (for example, switch 4A) coupled to the output of the first reservoir and a second switch (for example, switch 4B) coupled to the output of the second reservoir.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29, 30, 34, 44, 45, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2020/0070094 (hereinafter called Hussaini), in view of US pre-grant patent publication no. 2018/0191012 (hereinafter called Zhang), and Korean patent application publication no. 2013/0106530 (hereinafter called Kim), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder).

Regarding claim 29, Hussaini discloses a system for separating solvent from a salt dissolved in the solvent, comprising: an electrodialysis apparatus (see paragraphs 0030 and 0038), comprising: a compartment 2 (reads on a first reservoir) comprising an input and an output, wherein salt dissolved in solvent in the compartment 2 is reduced below a threshold concentration during an operation mode; a compartment 3 (reads on a second reservoir) comprising an input and an output, wherein the salt dissolved in the solvent in the compartment 3 increases in concentration during the operation mode; a first electrode in compartment 1 comprising a first solution of a first redox active species (reads on a first redox-active electrolyte material) and configured to have a reversible redox reaction with the first redox active species, and accept at least one ion from the solvent in compartment 2 (reads on the first reservoir); a second electrode in compartment 4 comprising a second solution of a second redox active species (reads on a second redox-active electrolyte material) and configured to have a reversible redox reaction with the second redox active species, and drive at least one ion into the solvent in the compartment 3 (see Fig. 1, 3, and 4 and paragraphs 0030-0039). Hussaini further discloses that compartments 1-4 are ionically connected in series by alternating stacks of electrically active cation and anion exchange membranes (CEM and AEM), thus teaching a first type of membrane disposed between the first and second reservoirs; and a second type of membrane, different from the first type, disposed between the first electrode and the first reservoir and disposed between the second electrode and the second reservoir. 

While Hussaini teaches use of a sulfide redox couple (see Fig. 2-4 and paragraphs 0041 and 0042), Hussaini does not explicitly teach that the first and second redox-active electrolyte materials comprise a ferrocene derivative or ferrocyanide/ferricyanide that is chemically stable in oxidized and reduced forms to reaction with oxygen gas.

Zhang is directed to an aqueous redox flow battery (see Abstract). Zhang further teaches that in the aqueous redox flow battery, the anolyte and the catholyte both comprise a redox reactant (see paragraph 0007). Zhang further teaches that particularly advantageous redox reactants include water-soluble derivatives of ferrocene (see paragraph 0017). 

Kim is also directed to a flow battery (see Fig. 1 and page 3, 1st and 2nd paragraphs). Kim teaches use of a metallocene as a redox pair, and further teaches that ferrocene has a rapid redox rate fast reaction rate and very high material stability (see page 2, 2nd last paragraph; and page 4, 5th paragraph). 

Kim’s teaching that ferrocene has a very high material stability (see page 4, 5th paragraph) suggests that it is chemically stable in oxidized and reduced forms to reaction with oxygen gas. Further, suitability of the ferrocene derivative redox couple for a flow battery application by Zhang and Kim suggests that it would reasonably be expected to be suitable for an electrodialysis application also, because similar redox reactions would take place in both the flow battery application and the electrodialysis application.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini by substituting the sulfide/sulfur redox couple taught by Hussaini with the ferrocene derivative redox couple taught by Zhang and Kim. The person with ordinary skill in the art would have been motivated to make this modification, because Kim teaches that ferrocene has a rapid redox reaction rate (see page 2, 2nd last paragraph), and also has a very high material stability. Further, Zhang and Kim’s teaching regarding suitability of the ferrocene derivative redox couple for a flow battery application suggests that it would reasonably be expected to be suitable for an electrodialysis application also, because similar redox reactions would take place in both the flow battery application and the electrodialysis application. Further, it has been held by the courts that simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Hussaini in view of Zhang and Kim does not disclose that a switching unit coupled to the first and second outputs of the first and second reservoirs of the first electrodialysis apparatus, and the second electrodialysis apparatus is coupled to at least one output of the switching unit.

Batchelder teaches a system including a number of electrodialysis units 3, 9, 10, 11, 12 and 13 (see Fig. 1 and paragraph 0043). Batchelder further teaches that an at least partially demineralized stream (reads on a first output) from for example, the electrodialysis unit 11 (reads on a first electrodialysis unit) is coupled to conduit(s) (read on a switching unit). Batchelder further teaches that an at least partially concentrated stream (reads on a second output) from the electrodialysis unit 11 (reads on a first electrodialysis unit) is coupled to  conduit(s) (read on the switching unit). Batchelder further teaches that an output of the conduit(s) (reads on the switching unit) is coupled to the electrodialysis unit 12 (reads on a second electrodialysis unit).

Batchelder further teaches that an advantage of having plural stages of an electrodialysis system is that different stages may be run with different electrical operating parameters, and such an arrangement enhances overall operation, e.g., increase process efficiency or throughput, while avoiding problems that often arise during treatment (see paragraph 0021).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Zhang and Kim by having a switching unit coupled to the first and second outputs of the first and second reservoirs of the first electrodialysis apparatus, and the second electrodialysis apparatus coupled to at least one output of the switching unit, as taught by Batchelder. The person with ordinary skill in the art would have been motivated to make this modification, because Batchelder teaches that the advantage of the modification would be increased process efficiency or throughput, while avoiding problems that often arise during treatment (see paragraph 0021).

Regarding claim 30, Hussaini further discloses that in an embodiment the first solution and the second solution are the same and the first and second solutions are circulated between the first electrode and the second electrode during the operation mode (see Fig. 4 and paragraph 0038).

Regarding claim 34, Batchelder further teaches that the first output of the first reservoir of the first electrodialysis apparatus is connected to the first input of the first reservoir of the second electrodialysis apparatus via conduit(s) (reads on the switching unit).

Regarding claim 44, the limitations that the pH of the first and second salt solutions in the respective first and second reservoirs is between 3 and 9, and that the first and second aqueous solutions are pH-matched to the respective first and second salt solutions using a pH buffer are directed to a manner of operating the apparatus and therefore do not patentably distinguish the claims over the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Regarding claim 45, Hussaini discloses a system for separating solvent from a salt dissolved in the solvent, comprising: an electrodialysis apparatus (see paragraphs 0030 and 0038), comprising: a compartment 2 (reads on a first reservoir) comprising an input and an output, wherein salt dissolved in solvent in the compartment 2 is reduced below a threshold concentration during an operation mode; a compartment 3 (reads on a second reservoir) comprising an input and an output, wherein the salt dissolved in the solvent in the compartment 3 increases in concentration during the operation mode; a first electrode in a compartment 1 comprising a first solution of a first redox active species (reads on a first redox-active electrolyte material) and configured to have a reversible redox reaction with the first redox active species, and accept at least one ion from the solvent in compartment 2 (reads on the first reservoir); a second electrode in the compartment 4 comprising a second solution of a second redox active species (reads on a second redox-active electrolyte material) and configured to have a reversible redox reaction with the second redox active species, and drive at least one ion into the solvent in the compartment 3 (see Fig. 1, 3, and 4 and paragraphs 0030-0039). Hussaini further discloses that compartments 1-4 are ionically connected in series by alternating stacks of electrically active cation and anion exchange membranes (CEM and AEM), thus teaching a first type of membrane disposed between the first and second reservoirs; and a second type of membrane, different from the first type, disposed between the first electrode and the first reservoir and disposed between the second electrode and the second reservoir. 

While Hussaini teaches use of a sulfide redox couple (see Fig. 2-4 and paragraphs 0041 and 0042), Hussaini does not explicitly teach that the first and second redox-active electrolyte materials comprise a ferrocene derivative or ferrocyanide/ferricyanide that is chemically stable in oxidized and reduced forms to reaction with oxygen gas.

Zhang is directed to an aqueous redox flow battery (see Abstract). Zhang further teaches that in the aqueous redox flow battery, the anolyte and the catholyte both comprise a redox reactant (see paragraph 0007). Zhang further teaches that particularly advantageous redox reactants include water-soluble derivatives of ferrocene (see paragraph 0017). 

Kim is also directed to a flow battery (see Fig. 1 and page 3, 1st and 2nd paragraphs). Kim teaches use of a metallocene as a redox pair, and further teaches that ferrocene has a rapid redox rate fast reaction rate and very high material stability (see page 2, 2nd last paragraph; and page 4, 5th paragraph). 

Kim’s teaching that ferrocene has a very high material stability (see page 4, 5th paragraph) suggests that it is chemically stable in oxidized and reduced forms to reaction with oxygen gas. Further, suitability of the ferrocene derivative redox couple for a flow battery application by Zhang and Kim suggests that it would reasonably be expected to be suitable for an electrodialysis application also, because similar redox reactions would take place in both the flow battery application and the electrodialysis application.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini by substituting the sulfide/sulfur redox couple taught by Hussaini with the ferrocene derivative redox couple taught by Zhang and Kim. The person with ordinary skill in the art would have been motivated to make this modification, because Kim teaches that ferrocene has a rapid redox reaction rate (see page 2, 2nd last paragraph), and also has a very high material stability. Further, Zhang and Kim’s teaching regarding suitability of the ferrocene derivative redox couple for a flow battery application suggests that it would reasonably be expected to be suitable for an electrodialysis application also, because similar redox reactions would take place in both the flow battery application and the electrodialysis application. Further, it has been held by the courts that simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Hussaini in view of Zhang and Kim does not disclose an electrodialysis stack comprising one or more electrodialysis apparatuses, wherein the one or more electrodialysis apparatuses comprise a first electrodialysis apparatus and a second electrodialysis apparatus, wherein the first output of the first reservoir of the first electrodialysis apparatus is connected to the first input of the first reservoir of the second electrodialysis apparatus; and wherein the second output of the second reservoir of the second electrodialysis apparatus is also connected to the second input of the second reservoir of the second electrodialysis apparatus.

Batchelder teaches a system including a number of electrodialysis apparatuses 3, 9, 10, 11, 12 and 13 comprising an electrodialysis apparatus 11 (reads on a first electrodialysis apparatus) and an electrodialysis apparatus 12 (reads on a second electrodialysis apparatus), wherein the first output of the first reservoir of the electrodialysis apparatus 11 is connected to the first input of the first reservoir of the electrodialysis apparatus 12; and wherein the second output of the second reservoir of the second electrodialysis apparatus 12 is also connected to the second input of the second reservoir of the second electrodialysis apparatus 12 (see Fig. 1 and paragraph 0043). 

Batchelder further teaches that an advantage of having plural stages of an electrodialysis system is that different stages may be run with different electrical operating parameters, and such an arrangement enhances overall operation, e.g., increase process efficiency or throughput, while avoiding problems that often arise during treatment (see paragraph 0021).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Zhang and Kim by having an electrodialysis stack comprising one or more electrodialysis apparatuses, wherein the one or more electrodialysis apparatuses comprise a first electrodialysis apparatus and a second electrodialysis apparatus, wherein the first output of the first reservoir of the first electrodialysis apparatus is connected to the first input of the first reservoir of the second electrodialysis apparatus; and wherein the second output of the second reservoir of the second electrodialysis apparatus is also connected to the second input of the second reservoir of the second electrodialysis apparatus., as taught by Batchelder. The person with ordinary skill in the art would have been motivated to make this modification, because Batchelder teaches that the advantage of the modification would be increased process efficiency or throughput, while avoiding problems that often arise during treatment (see paragraph 0021).

Regarding claim 49, the limitations that the pH of the first and second salt solutions in the respective first and second reservoirs is between 3 and 9, and that the first and second aqueous solutions are pH-matched to the respective first and second salt solutions using a pH buffer are directed to a manner of operating the apparatus and therefore do not patentably distinguish the claims over the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Regarding claim 51, Hussaini further discloses that in an embodiment the first solution and the second solution are the same and the first and second solutions are circulated between the first electrode and the second electrode during the operation mode (see Fig. 4 and paragraph 0038).

Claims 32  and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2020/0070094 (hereinafter called Hussaini), in view of US pre-grant patent publication no. 2018/0191012 (hereinafter called Zhang), and Korean patent application publication no. 2013/0106530 (hereinafter called Kim), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder), as shown for claims 29 and 45 above, and further in view of US patent no. 6,187,201 (hereinafter called Abe).

Hussaini in view of Zhang, Kim, and Batchelder does not disclose that a second desalination system uses a solvent treatment process different from the second electrodialysis apparatus.

Abe teaches a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of an electrodialysis unit 1, wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus 1 (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Zhang, Kim, and Batchelder by adding a reverse osmosis system coupled to an output of the first reservoir of the second electrodialysis apparatus. The person with ordinary skill in the art would have been motivated to make this modification, because Abe teaches that the advantage of the modification would be production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

Claims 38, 39, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2020/0070094 (hereinafter called Hussaini) in view of US pre-grant patent publication no. 2018/0191012 (hereinafter called Zhang), and Korean patent application publication no. 2013/0106530 (hereinafter called Kim), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder), as shown for claims 29 and 45 above, and further in view of US pre-grant patent publication no. 2005/0183956 (hereinafter called Katefidis).

Hussaini in view of Zhang, Kim, and Batchelder and does not disclose that the one or more electrodialysis apparatuses comprise a first electrodialysis apparatus and a second electrodialysis apparatus, and wherein either the first or second electrode of the first electrodialysis apparatus is in electrical contact with one face of an electrically conducting electrode plate (claims 38 and 47), and  wherein the electrode plate is additionally, through an opposite face, in electrical contact with either the first or second solution of the second electrodialysis apparatus (claims 39 and 48).

Katefidis teaches that electrodes having the same polarity are connected to one another via a common electrical conductor (see paragraph 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Zhang, Kim, and Batchelder by having an electrically conducting electrode plate in electrical contact with electrodes in each of the first electrodialysis apparatus and the second electrodialysis apparatus as taught by Katefidis. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be decrease in the number of electrode plates.

Response to Arguments 

Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejections. 

Allowable Subject Matter

Claim 33 is objected to as being dependent upon a rejected base claim 29, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 33 as a whole, including the limitation that a second switching unit coupled to the first and second outputs of the first and second reservoirs of the second electrodialysis apparatus, and a desalination system coupled to at least one output of the second switching unit, wherein the desalination system uses a solvent treatment process different from the second electrodialysis apparatus.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/SALIL JAIN/Examiner, Art Unit 1795